       Case 1:19-cv-11018-AT-KNF Document 77 Filed 10/14/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


CONTRARIAN CAPITAL MANAGEMENT,
L.L.C., CONTRARIAN CAPITAL FUND I,
L.P., CONTRARIAN DOME DU GOUTER
MASTER FUND, LP, CONTRARIAN
CAPITAL SENIOR SECURED, L.P.,
CONTRARIAN EM II, LP, CONTRARIAN
EMERGING MARKETS, L.P., POLONIUS                      Case No. 19 Civ. 11018 [rel. Nos. 19
HOLDINGS, LLC, and CONTRARIAN                         Civ. 3123 & 18 Civ. 11940]
FUNDS, L.L.C.,
                                                      Hon. Analisa Torres
                          Plaintiffs,

              v.

BOLIVARIAN REPUBLIC OF VENEZUELA,

                          Defendant.



                                 [PROPOSED] JUDGMENT

       For the reasons stated in this Court’s Memorandum Opinion and Order dated October 1,

2020 (Dkt. 74):

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is hereby

entered in favor of Plaintiffs Contrarian Capital Management, L.L.C., Contrarian Capital Fund I,

L.P., Contrarian Dome Du Gouter Master Fund, LP, Contrarian Capital Senior Secured, L.P.,

Contrarian EM II, LP, Contrarian Emerging Markets, L.P., Polonius Holdings, LLC, and

Contrarian Funds, L.L.C., and against Defendant Bolivarian Republic of Venezuela as follows:

           a. $101,813,000.00 in unpaid principal;
      Case 1:19-cv-11018-AT-KNF Document 77 Filed 10/14/20 Page 2 of 2




         b. $165,587,243.01 in accrued and unpaid coupon interest on principal through

            October 14, 2020;

         c. $21,364,976.58 in prejudgment interest on unpaid coupon interest, at the New

            York statutory rate of 9% per annum accruing from the day after each missed

            interest payment through October 14, 2020;

         d. If this judgment is entered after October 14, 2020, an additional $173,724.16 per

            day in accrued and unpaid coupon interest and statutory prejudgment interest for

            each calendar day following October 14, 2020 until the date that this judgment is

            entered on the docket of the Court;

         e. Postjudgment interest from the date of this judgment at the rate provided by 28

            U.S.C. § 1961(a).



Dated: October __, 2020                   _____________________________
       New York, New York                 Hon. Analisa Torres
                                          United States District Judge




                                             2
